DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The examiner acknowledges the response filed on 3/10/21 in which claims 24, 26, 40 and 41 have been amended and claim 42 is new. Claims 24- 42 are pending in the application. 

Allowable Subject Matter
Claims 24-42 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Emily Peyser on 3/12/21.

The application has been amended as follows: 
Amend claim 25 as follows:
the at least one jack is part of a jack system disposed in the receiving portion of the adaptor for contacting and supporting the driving element. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not teach or render obvious the combination of features as recited in claims 24, 40 and 41. 
The closest prior art reference is Selby (US 2016/0158789). Selby teaches an aerosol generating apparatus with a dosage liquid container, a perforated membrane, an adapter to releasably couple with the second end of the container including a receiving portion, a driving element, a substrate with an aperture and a projection and an attachment element on the container to be attached a second attachment element on the adapter.
Selby does not teach wherein the receiving portion of the adapter has at least one jack or a jack system wherein the substrate includes at least one corresponding mating structure to mate with the structure of the at least one jack. 
Therefore since the prior art of record does not disclose or render obvious all of the structural and functional limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET M LUARCA/Examiner, Art Unit 3785